MacLean, J.
Defendant Lindsay orally agreed to do the plumbing in defendant Blake’s new house for $4,500, of which the sum of $2,100 was to be for the labor and the sum of $2,400 was to be for the materials. All of the sum of $2,100 for the labor was expended therefor excepting $15, about which no question is made. It soon transpired that defendant Lindsay could not obtain the material from the manufacturer upon his own credit, and so, at the instance of the manufacturer and of Lindsay, defendant Blake entered into direct relation with the manufacturing company, to which he wrote;: “ I will be responsible for material delivered to Mr. Lindsay :on my job, One Hundred and Forty-second street and Lenox avenue, to the amount of $2,400. My contract is half cash and note, payment to be made as the work progresses. Ton can draw on me with Mr. Lindsay’s order,” Thus the defendant Blake undertook to pay the manufacturer, and not defendant Lindsay, directly for the material as delivered, up to the full sum agreed upon for the material. The delivery of the material bad been completed and the. obligation of defendant Blake to pay the full sum- of $2,400 had become fixed by Or before September 9th. On that day, the manufacturer demanded payment, and Blake gave him, as agreed, the note for one-half the amount due, but the other half be promised to pay vdien he had placed his loan, and on the 29th of September, the loan being delayed, Blake gave a note for that half or balance — $1,200: Between these dates, namely, on the 19th, the plaintiffs who had furnished material to Lindsay filed a lien upon Blake’s property. This was bootless. As Lindsay, the contractor, had nothing to claim from the owner, his creditors could claim nothing from the owner, and there was no excuse for filing the lien. Judgment should be reversed, with costs to the appellants.